Title: To George Washington from Brigadier General William Maxwell, 22 August 1778
From: Maxwell, William
To: Washington, George


          
            Sir
            Elizth Town [N.J.] 22d August 1778
          
          I have little to inform your Excellency of but even that will be more agreeable to you,
            I emajin than not to hear from us at all. I have intiligence almost dayly from the
            likelyest places for news. The Troops lyeth mostly as they did when I wrote you of the
            partys going to Cow neck which is still confirmed, & that a party had gone to
            Joyn Governor Tryon on the East of the Island. besides
            the Artillery that went to him, the rest was mostly Greens or New Levys. my informant
            says there is 4 or 5 Vessels has come up to New York (the Smallest of which is 40 Guns)
            to be repaired, they are much shattered Masts and riging tore to pieces. They try to
            brag of having done great things with the French Fleet but the Feathers have carryed
            away the Birds. Their rapid retreat from before the Harbour of New Port on the Counts
            steering for them, will not suffer their friends to believe they intended to fight.
          No news from black Point. We had a small alarm from Major Clow, that he had great
            reason to think the Enemy was to come two nights ago to take or destroy the Provisions
            at Acquackinac. they did not come, and upon examination I found there was two much
            provisions there, well worthy their notice, Viz. 1200 Barrels, my sittuation being such
            that I can give it  little or no support; I ordered the Provisions to
            be forwarded as soon as possable, and not to leave Such a temptation in their way again.
            I am Your Excellencys Most Obedint Humble Servant
          
            Wm Maxwell
          
          
            N.B. I had intiligence last night that confirms 3 or 4 Vessels coming up for
              repair some reports that the French Fleet lyeth off the Hook some says that Byrons is
              there, but I believe neither. no news from Black Point.
          
          
            W.M.
          
        